Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in this application. Claim 1 is currently amended. Claims 2-4 are original claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant appears to be arguing that Suzuki (JP2016092215A; Translation attached) and/or Kobayashi (JP2007110023A; Translation attached) do not teach “the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer”, however Suzuki is not relied upon to teach “the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer”. Miao (TW1540674B; Translation attached) is relied upon to teach “the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP2016092215A; Translation attached) and further in view of Miao (TW1540674B; Translation attached).
Regarding claim 1, Suzuki teaches a wafer holding table (i.e. electrostatic chuck 1) (fig.12), comprising a ceramic electrostatic chuck (i.e. supporting member 11) (fig.12) (also refer to page 22, As the material constituting the support member, for example, a ceramic material), a metal cooling plate (i.e. base member 12) (fig.12) (also refer to page 22, As the material 
Suzuki does not teach, wherein the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer.
Miao teaches in a similar field of endeavor of electrostatic chuck, that a plurality of resin sheets (i.e. multilayer heat insulating film 41) (fig.3) are made of a same material (page 19, The material of the heat insulation layer sheet may be a high temperature heat insulating material such as polyimide) (page 18, heat insulating adhesive layer 4 is a silicone resin adhesive having good heat insulating properties), with each of the resin sheets having a same thickness (page 19, the number of the heat insulation film 41 can be appropriately increased to increase the thickness of the heat insulation layer sheet) (implicit that film 41 are identical), such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer (page 19, the number of layers of the heat insulating film 41 can be flexibly adjusted according to actual needs to obtain a desired thickness of the heat insulating layer sheet and heat insulating properties).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of resin sheets made of a same material, with each of the resin sheets having a same thickness, such that the thickness of each resin sheet is less than the thickness of the stress relaxation layer, in Suzuki, .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP2016092215A; Translation attached) and Miao (TW1540674B; Translation attached), and further in view of Kobayashi (JP2007110023A; Translation attached).
Regarding claim 2, Suzuki and Miao teach the wafer holding table according to Claim 1.
Suzuki and Miao do not teach the wafer holding table, wherein a side surface of the resin layer is recessed at a middle in a thickness direction or has a stepped shape in the thickness direction when the side surface is viewed in the thickness direction.
Kobayashi teaches in a similar field of endeavor of wafer holding table, that it is conventional to have a wafer holding surface, wherein a side surface of the resin layer is recessed at a middle in a thickness direction or has a stepped shape in the thickness direction when the side surface is viewed in the thickness direction (i.e. steps 101B, 101C and 101D) (fig.2B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the step shape of resin layer in Suzuki and Miao, as taught by Kobayashi, as it provides the advantage of extending the life of wafer holding table.
Regarding claim 3, Suzuki, Miao and Kobayashi teach the wafer holding table according to Claim 2, wherein the laminated plurality of resin sheets of the resin layer are three or more 
Regarding claim 4, Suzuki, Miao and Kobayashi teach the wafer holding table according to Claim 3, wherein the laminated plurality of resin sheets of the resin layer are five or more resin sheets (Suzuki, e.g. top 6 layers of resin of junction layer 13, adjacent to electrostatic chuck 11) (fig.12) (Miao, e.g. film 41) (fig.3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Migita (US20110058303A1) discloses first layer 11 with higher modulus of elasticity than second layer 13 (fig.15), Komatsu (US20130148253A1) discloses a resin layer 31 whose thickness is less than layer 32 (fig.1), Matsunga (US6256187B1) discloses electricity insulating elastic layer 14 and insulating film layer 16 (fig.1) and Yanoh (US20160196999A1) teaches multilayer resin 16 (fig.1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/07/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839